[Cite as State v. Beckwith, 2022-Ohio-2362.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 111024
                 v.                                  :

GREGORY BECKWITH,                                    :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, VACATED IN PART
                 RELEASED AND JOURNALIZED: July 7, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-18-632469-A and CR-18-632789-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kristen Hatcher, Assistant Prosecuting
                 Attorney, for appellee.

                 Buckeye Law Office and P. Andrew Baker, for appellant.


MARY J. BOYLE, J.:

                   Defendant-appellant, Gregory Beckwith (“Beckwith”), appeals an

order of restitution imposed as part of his sentence. For the following reasons, we

vacate the order of restitution in the amounts of $725 and $1,890 but otherwise

affirm the conviction and remaining portions of Beckwith’s sentence.
               In September 2018, Beckwith was charged in two cases, Cuyahoga

C.P. No. CR-18-632469-A and Cuyahoga C.P. No. CR-18-632789-A, involving two

separate victims. Each case charged him with two counts of menacing by stalking

in violation of R.C. 2903.211(A)(1), a fourth-degree felony. The charges included

furthermore clauses stating that while committing the offense, Beckwith had

trespassed on property where the victims were employed and had also been

convicted of or pled guilty to this offense in the past. Beckwith did not appear at his

October 2018 arraignment, and the trial court issued a capias warrant.

               In February 2019, Beckwith pled not guilty to the indictments and

was released on bond with court-supervised release, ordered to have no contact with

the victims, and required to wear an inclusion-exclusion GPS ankle monitor. In

March 2019, the state filed a motion to revoke Beckwith’s bond due to his extensive

criminal record, former convictions for attempted failure to provide notice of change

of address and attempted escape, and a history of failing to appear and comply with

the conditions of his release.

               In May 2019, following a plea agreement with the state, Beckwith

withdrew his not guilty plea and entered a guilty plea to one count of menacing by

stalking in each case in exchange for the state’s amending the indictments to dismiss

the remaining count in each case.         The trial court ordered a presentence-

investigation report and, at Beckwith’s request, a mental-health evaluation and

mitigation-in-penalty report. The trial court continued the conditions of Beckwith’s

supervised release. In June 2019, Beckwith failed to undergo the mental-health
evaluation and failed to appear at sentencing, after which the trial court issued

another capias warrant and granted the state’s March 2019 motion to revoke

Beckwith’s bond. Beckwith was subsequently arrested on the capias and extradited

from Georgia.

                The matter proceeded to a sentencing hearing on October 20, 2021.

At the sentencing hearing, Beckwith admitted that during the pendency of these

proceedings, he moved to Georgia and began working two jobs. The trial court

sentenced Beckwith to two consecutive 18-month terms, one for each count, for a

total prison term of 36 months and had the following exchange with the state:

      Court: [D]id you happen to get a figure for the extradition fees?

      State: No, your Honor. I’m still waiting. I did hear back saying that
      they are trying to collect them together.

      Court: Well, realistically you probably won’t be getting any money
      anyways, but I will order [Beckwith] to pay $725 to the probation
      department. That’s in — for court costs, but it’s for the restitution and
      for the ankle monitor that you decided to alleviate yourself from. So I
      won’t impose any other fines or court costs.

      Anything else [from the state]?

      State: Would we be able to make — or are the fees part of the journal
      entry and once we get that figure, present that documentation to this
      Court?

      Court: Sure. I can order it. Like I said, in reality you’re not going to
      get any money, but I’ll order restitution or extradition fees to be paid as
      well.

(Tr. 37, Oct. 20, 2021.)

                In its October 25, 2021 sentencing entry, the trial court ordered

Beckwith
      to repay [the] cost of [the] damaged GPS monitoring device, payable to
      the Cuyahoga County Sheriff’s Department in the amount of [$]725.
      Costs waived. Fines waived. Restitution ordered in the amount of
      $1,890.00 to the to the Cuyahoga County Prosecutor’s Office, payable
      through the probation department.

              Beckwith now appeals this judgment, raising the following two

assignments of error for review:

      Assignment of Error I: The trial court erred in imposing restitution in
      [this] case.

      Assignment of Error II: The restitution errors must be reversed
      because of ineffective assistance of counsel.

              In his first assignment of error, Beckwith argues that the trial court

committed plain error when it ordered him to pay $725 to the sheriff’s office, which

Beckwith contends is an implied order of restitution, and $1,890 to the prosecutor’s

office, which Beckwith contends is an express order of restitution.         Beckwith

maintains that R.C. 2929.18 limits the financial sanction of restitution to victims of

crimes, the state cannot recover these costs “under any other provision” of the

Revised Code, and therefore the restitution orders should be vacated. The state

agrees that the trial court erred when it referred to these costs as “restitution” but

argues that the error was merely nominal. The state contends that R.C. 2949.14

permits recovery of the extradition costs and R.C. 2929.18(A)(5)(a) permits recovery

of the costs associated with the damaged ankle monitor. The state maintains that

the restitution orders should be vacated and the matter remanded for proper

imposition of costs.
               This court typically reviews an order of restitution for an abuse of the

trial court’s discretion. State v. Milenius, 8th Dist. Cuyahoga No. 100407, 2014-

Ohio-3585, ¶ 10, citing State v. Marbury, 104 Ohio App.3d 179, 661 N.E.2d 271 (8th

Dist.1995).1 The state’s argument that the trial court’s restitution orders constitute

only nominal error suggests that we should review the orders as harmless error.

Harmless error applies when a party objects to the error in the trial court. State v.

Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 15. Under harmless

error, the state bears the burden of showing that the error did not affect the

defendant’s substantial rights. Id.

               Here, however, neither party objected to or otherwise contested the

amount of restitution ordered at sentencing and therefore waived all but plain error

on appeal. State v. Posa, 8th Dist. Cuyahoga No. 94255, 2010-Ohio-5355, ¶ 6. To

qualify as plain error, the error must be so obvious and fundamental that it should

have appeared to the trial court without objection, and the appellant must

demonstrate that but for the error, the outcome of the proceedings would have been



      1  This court has not followed other appellate districts in reviewing restitution
orders using the more deferential clearly and convincingly contrary to law standard
pursuant to R.C. 2953.08(G)(2), as set forth in State v. Marcum, 146 Ohio St.3d 516,
2016-Ohio-1002, 59 N.E.3d 1231. See State v. Presutto-Saghafi, 9th Dist. Lorain Nos.
18CA011411 and 18CA011412, 2019-Ohio-5373, ¶ 9 (citing cases). “Prior to Marcum, this
court applied R.C. 2953.08(G)(2) in reviewing sentencing-term challenges and applied an
abuse of discretion standard in reviewing challenges to restitution orders.” State v.
Nitsche, 2016-Ohio-3170, 66 N.E.3d 135, ¶ 73, fn. 4 (8th Dist.), citing State v. Maddox,
8th Dist. Cuyahoga No. 99120, 2013-Ohio-3140, ¶ 23, 53. “Since Marcum was decided,
this court has continued to apply an abuse of discretion standard in reviewing restitution
orders.” Id., citing State v. Maurer, 2016-Ohio-1380, 63 N.E.3d 534, ¶ 12 (8th Dist.).
Accordingly, we review Beckwith’s challenge to the restitution orders in this case for an
abuse of discretion.
different. Maddox at ¶ 53. The question then before us is whether the trial court

was authorized to impose the costs as restitution pursuant to R.C. 2929.18 or some

other section of the Revised Code as part of Beckwith’s sentence.

                A “sentence” is defined as “the sanction or combination of sanctions

imposed by the sentencing court on an offender who is convicted of or pleads guilty

to an offense.” R.C. 2929.01(EE). A “sanction” is defined as “any penalty imposed

upon an offender who is convicted of or pleads guilty to an offense, as punishment

for the offense[,] [and] includes any sanction imposed pursuant to any provision of

sections 2929.14 to 2929.18 * * * of the Revised Code.”           R.C. 2929.01(DD).

R.C. 2929.18(A)(1) provides for “[r]estitution by the offender to the victim of the

offender’s crime * * * in an amount based on the victim’s economic loss * * * [and]

shall not exceed the amount of the economic loss suffered by the victim as a direct

and proximate result of the commission of the offense.” “Economic loss” is defined

as “any economic detriment suffered by a victim as a direct and proximate result of

the commission of an offense[.]” R.C. 2929.01(L).

                An order of restitution must be the direct and proximate result of the

defendant’s offense. State v. Maddox, 8th Dist. Cuyahoga No. 102133, 2015-Ohio-

2859, ¶ 14, citing State v. Lalain, 136 Ohio St.3d 248, 2013-Ohio-3093, 994 N.E.2d

423, ¶ 24. Otherwise stated, an order of restitution is improper when the defendant

was neither charged with nor convicted of any crime related to the alleged economic

loss. Id. at ¶ 15, 18.
              Beckwith first argues that the trial court erred by ordering him to pay

$725 in restitution for the damaged ankle monitor. Beckwith was charged with and

convicted of two counts of menacing by stalking. The economic loss asserted by the

state resulted from Beckwith’s allegedly removing and damaging the ankle monitor

that the trial court ordered him to wear as a condition of his bond. Damage to the

ankle monitor was not the direct and proximate result of Beckwith’s offenses of

menacing by stalking. No economic losses were asserted by the victims of these

offenses; nor was the sheriff’s office a victim of these offenses. Therefore, to the

extent that the trial court’s order that Beckwith pay $725 to sheriff’s department for

the damaged ankle monitor constitutes an implied ordered of restitution, the trial

court erred in ordering this payment as restitution.

              The state argues that even if it cannot recover the cost of the damaged

ankle monitor as restitution under R.C. 2929.18(A)(1), it can recover that cost as

reimbursement under R.C. 2929.18(A)(5)(a). R.C. 2929.18(A)(5)(a) provides for

“[r]eimbursement by the offender of any or all of the costs of sanctions incurred by

the government,” including (i) the “costs of implementing any community control

sanction,” (ii) the “costs of confinement,” or (iii) the “the cost of purchasing and

using an immobilizing or disabling device, including a certified ignition interlock

device or a remote alcohol monitoring device that a court orders an offender to use

under section 4510.13 of the Revised Code.”

              The state’s reliance on R.C. 2929.18(A)(5)(a) is misplaced. First,

damage to the ankle monitor constitutes a separate offense of vandalism under
R.C. 2929.05(B) or criminal damaging under R.C. 2909.06(A), for which restitution

may be ordered. See State v. Shepherd, 3d Dist. Hardin Nos. 6-19-02 and 6-19-03,

2020-Ohio-3915, ¶ 71 (Willamowski, J., dissenting) (“the act of cutting off the ankle

monitor turned this device into evidence of the offense of criminal damaging”); State

v. Ogle, 4th Dist. Hocking Nos. 11CA29, 11CA32, 12CA2, 12CA11, 12CA12, and

12CA19, 2013-Ohio-3420, ¶ 76-77 (defendant was charged with vandalism for

damaging her ankle monitor, pled guilty to the lesser offense of criminal damaging,

and was ordered to pay restitution); see also Maurer, 2016-Ohio-1380, 63 N.E.3d

534, at ¶ 29 (recognizing that vandalism or destruction of government property is

an exception to the general rule that government agencies are not victims entitled to

restitution when using public funds to enforce the law); Centerville v. Knab, 162

Ohio St.3d 623, 2020-Ohio-5219, 166 N.E.3d 1167, ¶ 20 (citing cases).

              Here, the state did not separately charge Beckwith with vandalism or

criminal damaging for damaging his GPS ankle monitor, and the state cannot

circumvent the general rule that government agencies are not victims entitled to

restitution by labeling the costs of the damaged ankle monitor as “reimbursement”

rather than as “restitution.” See State v. Sierra, 3d Dist. Hancock Nos. 5-14-15, 5-

14-19, 5-14-20, 5-14-21, and 5-14-22, 2015-Ohio-1692, ¶ 11 (the government cannot

recover money it spent on drug buys by labeling these costs reimbursement to avoid

labeling them as restitution).

              Second, electronic monitoring that is imposed as a condition of

pretrial release does not constitute a “sanction” for which the government may be
reimbursed under R.C. 2929.18(A)(5)(a).             When a statute’s meaning is

unambiguous and definite, the statute must be applied as written, consistent with

the plain meaning of the statutory language. Antoon v. Cleveland Clinic Found., 148

Ohio St.3d 483, 2016-Ohio-7432, 71 N.E.3d 974, ¶ 20. R.C. 2929.18(A)(5)(a)

permits “[r]eimbursement by the offender of any or all of the costs of sanctions

incurred by the government.” (Emphasis added.) A “sanction,” as noted above, is

“any penalty imposed upon an offender who is convicted of or pleads guilty to an

offense, as punishment for the offense.” R.C. 2929.01(DD).

               By definition, sanctions are imposed upon the offender at sentencing

for the crime or crimes of which the offender was convicted. Beckwith was convicted

of menacing by stalking. The trial court imposed a 36-month prison term, not

electronic monitoring, as a sanction for Beckwith’s offense. Because electronic

monitoring was not imposed as a sanction, R.C. 2929.18(A)(5)(a), permitting the

government to recover the cost of sanctions, does not apply. State v. Jones, 7th Dist.

Jefferson Nos. 08 JE 20 and 08 JE 29, 2010-Ohio-2704, ¶ 48 (“R.C. 2929.18(A)(5)

provides for reimbursement to the government for the costs of sanctions”).

(Emphasis sic.)

               Stated differently, Beckwith’s GPS monitor was imposed not as a

penalty for his offense, but rather as a condition of his pretrial release. See State v.

Jeko, 6th Dist. Lucas No. L-18-1093, 2019-Ohio-2044, ¶ 10. Under Crim.R. 46, a

defendant may be either detained or released pending trial. If the court orders

pretrial release, the defendant must be released on “the least restrictive conditions
that, in the discretion of the court, will reasonably assure the defendant’s

appearance in court, the protection or safety of any person or the community, and

that the defendant will not obstruct the criminal justice process.” Crim.R. 46(B).

Electronic monitoring and prohibiting contact with victims are among the non-

financial conditions of release enumerated under the rule. Crim.R. 46(B)(2)(d) and

(e). Any defendant who breaches these conditions or otherwise fails to appear may

have his bond revoked. Crim.R. 46(I).

              Here, after issuing a capias for Beckwith’s failure to appear at his

arraignment, the trial court ordered Beckwith to be released on bond subject to

inclusion-exclusion GPS monitoring and to have no contact with the victims.

Pursuant to Crim.R. 46(A), the state filed a motion to revoke Beckwith’s bond based

in part on Beckwith’s history of failing to appear and comply with conditions of his

release. When Beckwith did not appear at sentencing, the trial court granted the

motion and issued a second capias. Sometime between the state’s motion and

Beckwith’s failure to appear at sentencing, Beckwith violated the conditions of his

release by removing his GPS monitor and fleeing to Georgia. As a consequence,

Beckwith’s bond was revoked, and he was subsequently detained to guarantee his

appearance at sentencing.

              Because the trial court imposed the GPS ankle monitor as a condition

of Beckwith’s pretrial release, it cannot properly be considered a sanction as that

term is defined in R.C. 2929.01(DD) and used in R.C. 2929.18(A)(5)(a). See State v.

Shepherd, 3d Dist. Wyandot No. 16-05-02, 2005-Ohio-4754 (R.C. 2929.18(A)(5)(a)
did not give the trial court authority to order reimbursement of the costs of pretrial

confinement following the defendant’s bond revocation because the defendant’s

incarceration was not properly considered a “sanction” under the statute).

               A review of the statute’s subsections also reveals that Beckwith’s

pretrial   electronic   monitoring   does    not   constitute   a   “sanction”   under

R.C. 2929.18(A)(5)(a). First, Beckwith’s GPS monitoring cannot be considered a

“community-control sanction” under R.C. 2929.18(A)(5)(a)(i) because pretrial

electronic monitoring imposed as a bond condition differs from electronic

monitoring imposed as a sentence or community control sanction. Jeko, 6th Dist.

Lucas No. L-18-1093, 2019-Ohio-2044, at ¶ 10.

               Nor can Beckwith’s GPS monitoring be considered “confinement”

under R.C. 2929.18(A)(5)(a)(ii). While “confinement” is not defined within the

criminal code, other appellate districts have deemed it “‘synonymous with the term

‘detention’ as defined in R.C. 2921.01(E).’” Jeko at ¶ 8, quoting State v. Sutton, 6th

Dist. Lucas No. L-03-1104, 2004-Ohio-2679, ¶ 13. R.C. 2921.01 defines “detention”

in relevant part as “confinement in any public or private facility for custody of

persons charged with or convicted of crime in this state[.]” “‘Pretrial electronic

monitoring at home is different from house arrest or electronic monitoring after

conviction.’” Id. at ¶ 10, quoting Sutton at ¶ 12. Pretrial electronic monitoring is not

properly considered “detention” or “confinement.” Id., citing State v. Gapen, 104

Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 72. A defendant receives no

jailtime credit for pretrial electronic monitoring at home. Id. Also, a defendant may
be prosecuted for escape from electronic monitoring imposed as a criminal sentence

or community control sanction but “cannot be prosecuted for escape for violating an

electronic monitoring condition of pretrial bond — although, of course, the trial

court could revoke bond for any such violation” pursuant to Crim.R. 46(I). Id.

               Nor, finally, does the state support its contention that a GPS ankle

monitor qualifies as an “immobilizing or disabling device” under R.C.

2929.18(A)(5)(a)(iii), which offers as examples “a certified ignition interlock device”

and “a remote alcohol monitoring device,” both of which are intended to immobilize

or monitor a person following an OVI conviction. The only other reference to

“electronic      monitoring”      associated     with      reimbursement        under

R.C. 2929.18(A)(5)(a) is included in R.C. 2949.111, which defines “reimbursement”

in part as “any fee for the costs of house arrest with electronic monitoring that the

offender agrees to pay.” State v. Taylor, 163 Ohio St.3d 508, 2020-Ohio-6786, 171

N.E.3d 290, ¶ 38. Here, the trial court did not impose house arrest with electronic

monitoring as a sanction against Beckwith, and even if Beckwith’s pretrial GPS

monitoring could be construed as house arrest, nothing in the record shows that

Beckwith agreed to pay the costs of such monitoring as provided by R.C. 2949.111.

               Based on the record before us, the state has not shown that it is

entitled to reimbursement for the cost of the damaged ankle monitor pursuant to

R.C. 2929.18(A)(5)(a), and the state offers no other section of the Revised Code that

would permit it to recover these costs as a financial sanction imposed on Beckwith

by the trial court.
              Beckwith next argues that the trial court erred by ordering him to pay

$1,890 in restitution for the costs of his extradition from Georgia to Ohio. The state

concedes that the trial court erred when it imposed the extradition costs as

“restitution” but argues that trial courts routinely order defendants to pay

extradition costs as part of felony sentencing pursuant to R.C. 2947.23(A)(1) and

2949.14.

              The state relies on our holding in Maurer, 2016-Ohio-1380, 63

N.E.3d 534. In Maurer, the trial court ordered payment of extradition costs in

addition to restitution at sentencing but referred to the extradition costs as

restitution in its sentencing entry. On appeal, this court affirmed the trial court’s

imposition of extradition costs but remanded for correction of the journal entry

nunc pro tunc to reflect the sentence announced at the sentencing hearing.

Significantly, Maurer recognized that R.C. 2949.14 provides a procedure for

collection of extradition costs from felony offenders:

      Upon conviction of a nonindigent person for a felony, the clerk of the
      court of common pleas shall make and certify under the clerk’s hand
      and seal of the court, a complete itemized bill of the costs made in such
      prosecution, including the sum paid by the board of county
      commissioners, certified by the county auditor, for the arrest and
      return of the person on the requisition of the governor, or on the
      request of the governor to the president of the United States, or on the
      return of the fugitive by a designated agent pursuant to a waiver of
      extradition except in cases of parole violation. The clerk shall attempt
      to collect the costs from the person convicted.

(Emphasis added.) Id. at ¶ 29. Maurer noted that “under R.C. 2947.23(A)(1) and

2949.14, a trial court is routinely permitted to impose the cost of extradition upon
nonindigent felony defendants.” (Emphasis added.) Id. at ¶ 30, citing State v.

Jones, 2d Dist. Montgomery Nos. 25315 and 25316, 2013-Ohio-1925, ¶ 15.

               The instant case is distinguishable from Maurer. The rule recognized

in Maurer is that a nonindigent felony defendant may be ordered to pay extradition

costs. The state argues that “[t]here is nothing in the record to suggest that Beckwith

is indigent.” The record shows otherwise. First, in its February 21, 2019 journal

entry of Beckwith’s arraignment, the trial court declared that Beckwith is indigent

and assigned him trial counsel. Then, at the sentencing hearing, the trial court twice

stated that it would order restitution but both times added that the state is unlikely

to receive any money as a result of this order. The trial court also did not impose

any fines and waived court costs. Finally, in its October 25, 2021 sentencing entry,

the trial court again declared that Beckwith is indigent and assigned him appellate

counsel.

               Contrary to the state’s contention, then, the record reveals that

Beckwith was found indigent and should not have been ordered to pay extradition

costs. See State v. Jones, 2020-Ohio-1273, 153 N.E.3d 689, ¶ 32-33 (8th Dist.)

(acknowledging that extradition costs are “a necessary expense in prosecuting a case

against a criminal offender who has left (and fails to return to) the jurisdiction,” but

noting that “extradition fees” cannot be assessed as “costs” under R.C. 2949.14

because “by its terms, R.C. 2949.14 is limited to ‘non-indigent’ persons ‘convict[ed]’

of a felony.”); see also State v. Croom, 2d Dist. Montgomery No. 25094, 2013-Ohio-

3377, ¶ 98, fn. 2, citing State v. White, 103 Ohio St.3d 580, 2004-Ohio-5989, 817
N.E.2d 393, ¶ 8 (While “R.C. 2947.23 requires a trial court to impose the costs of

prosecution upon all convicted felons regardless of indigency” and “R.C. 2949.14

does not exempt indigent felons from paying the costs of prosecution,” “extradition

expenses are not equivalent to court costs for this purpose, because the statute

covering them only authorizes their recovery from non-indigent defendants.”).

              Therefore, the trial court erred not only when it referred to extradition

costs as “restitution,” see Maurer, 2016-Ohio-1380, 63 N.E.3d 534, at ¶ 33, but also

when it ordered Beckwith, whom it declared indigent, to pay $1,890 in extradition

costs. See Jones at ¶ 33; Croom at ¶ 98, fn. 2.

              Neither the cost of Beckwith’s damaged ankle monitor nor the costs

of Beckwith’s extradition qualify as restitution under R.C. 2929.18(A)(1).         See

Maddox, 8th Dist. Cuyahoga No. 102133, 2015-Ohio-2859, at ¶ 14-15, 18. The error

is more than merely nominal since, but for the error, Beckwith’s sentence would not

have contained an order to repay $725 as restitution, reimbursement, or some other

financial sanction under R.C. 2929.18, or an order to repay $1,890 as prosecution

costs under R.C. 2949.14. The state offers no authority for assessing the cost of the

damaged ankle monitor as a financial sanction under R.C. 2929.18 and 2949.14 does

not authorize the trial court to assess the costs of Beckwith’s extradition as

prosecution costs against an indigent felony offender. The trial court therefore

committed plain error when it ordered Beckwith to pay $725 in restitution for the

damaged ankle monitor and $1,890 in restitution for the costs of his extradition

              Accordingly, Beckwith’s first assignment of error is sustained.
              In his second assignment of error, Beckwith argues that the

restitution orders must be reversed due to ineffective assistance of counsel. Having

sustained the first assignment of error, Beckwith’s second assignment of error is

moot. App.R. 12(A)(1)(c).

              Accordingly, we vacate the restitution ordered by the trial court in the

amounts of $725 and $1,890 but otherwise affirm the conviction and remaining

portions of Beckwith’s sentence.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

MARY EILEEN KILBANE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR